
	

115 HR 6175 RH: Maritime Safety Act of 2018
U.S. House of Representatives
2018-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 798
		115th CONGRESS2d Session
		H. R. 6175
		[Report No. 115–1019]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2018
			Mr. Hunter (for himself and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		
			November 13, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To enhance maritime safety, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Maritime Safety Act of 2018. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				Sec. 4. Domestic vessel compliance.
				Sec. 5. Safety management system.
				Sec. 6. Equipment requirements.
				Sec. 7. Voyage data recorder; access.
				Sec. 8. Voyage data recorder; requirements.
				Sec. 9. Survival and locating equipment.
				Sec. 10. Training of Coast Guard personnel.
				Sec. 11. Major marine casualty property damage threshold.
				Sec. 12. Reviews, briefings, and reports.
				Sec. 13. Flag-state guidance and supplements.
				Sec. 14. Marine safety strategy.
				Sec. 15. Recognized organizations; oversight.
				Sec. 16. Timely weather forecasts.
				Sec. 17. Marine safety implementation status.
			
 3.DefinitionsIn this Act: (1)CommandantThe term Commandant means the Commandant of the Coast Guard;.
 (2)Recognized organizationThe term recognized organization has the meaning given that term in section 2.45–1 of title 46, Code of Federal Regulations, as in effect on the date of the enactment of this Act.
 (3)SecretaryThe term Secretary means the Secretary of the department in which the Coast Guard is operating. 4.Domestic vessel compliance (a)In generalNot later than 60 days after the date on which the President submits to the Congress a budget each year pursuant to section 1105 of title 31, United States Code, the Commandant shall publish on a publicly accessible website information documenting domestic vessel compliance with the requirements of subtitle II of title 46, United States Code.
 (b)ContentThe information required under subsection (a) shall— (1)include flag-State detention rates for each type of inspected vessel; and
 (2)identify any recognized organization that inspected or surveyed a vessel that was later subject to a Coast Guard-issued control action attributable to a major nonconformity that the recognized organization failed to identify in such inspection or survey.
				5.Safety management system
 (a)In generalThe Comptroller General of the United States shall conduct an audit regarding the implementation and effectiveness of safety management plans required under chapter 32 of title 46, United States Code.
 (b)ScopeThe audit conducted under subsection (a) shall include a representative sample of safety management plans, including such plans for—
 (1)a range of vessel types and sizes; and (2)vessels that operate in a cross-section of regional operating areas.
				(c)Report
 (1)In generalNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report detailing the results of the audit and providing recommendations related to such results, including ways to streamline and focus such plans on ship safety.
 (2)Marine Safety AlertNot later than 60 days after the date the report is submitted under paragraph (1), the Commandant shall publish a Marine Safety Alert providing notification of the completion of the report and including a link to the report on a publicly accessible website.
				6.Equipment requirements
			(a)Regulations
 (1)In generalSection 3306 of title 46, United States Code, is amended by adding at the end the following:  (l) (1)The Secretary shall require that a freight vessel inspected under this chapter be outfitted with distress signaling and location technology for the higher of—
 (A)the minimum complement of officers and crew specified on the certificate of inspection for such vessel; or
 (B)the number of persons onboard the vessel; and (2)the requirement described in paragraph (1) shall not apply to vessels operating within the baseline from which the territorial sea of the United States is measured.
							(m)
 (1)The Secretary shall promulgate regulations requiring companies to maintain records of all incremental weight changes made to freight vessels inspected under this chapter, and to track weight changes over time to facilitate rapid determination of the aggregate total.
 (2)Records maintained under paragraph (1) shall be stored, in paper or electronic form, onboard such vessels for not less than 3 years and shoreside for the life of the vessel..
 (2)DeadlinesThe Secretary shall— (A)begin implementing the requirement under section 3306(l) of title 46, United States Code, as amended by this subsection, by not later than 1 year after the date of the enactment of this Act; and
 (B)promulgate the regulations required under section 3306(m) of title 46, United States Code, as amended by this subsection, by not later than 1 year after the date of the enactment of this Act.
 (b)EngagementNot later than 1 year after the date of the enactment of this Act, the Commandant shall seek to enter into negotiations through the International Maritime Organization to amend regulation 25 of chapter II–1 of the International Convention for the Safety of Life at Sea to require a high-water alarm sensor in each cargo hold of a freight vessel (as that term is defined in section 2101(13) of title 46, United States Code), that connects with audible and visual alarms on the navigation bridge of the vessel.
			7.Voyage data recorder; access
 (a)In generalChapter 63 of title 46, United States Code, is amended by adding at the end the following:  6309.Voyage data recorder accessNotwithstanding any other provision of law, the Coast Guard shall have full and timely access to and ability to use voyage data recorder data and audio held by any Federal agency in all marine casualty investigations, regardless of which agency is the investigative lead.
					.
 (b)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following:   6309. Voyage data recorder access.. 8.Voyage data recorder; requirements (a)Float-Free and beacon requirements (1)In generalNot later than 1 year after the date of the enactment of this Act, the Commandant shall seek to enter into negotiations through the International Maritime Organization to amend regulation 20 of chapter V of the International Convention for the Safety of Life at Sea to require that all voyage data recorders are installed in a float-free arrangement and contain an integrated emergency position indicating radio beacon.
 (2)Progress updateNot later than 3 years after the date of the enactment of this Act, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an update on the progress of the engagement required under paragraph (1).
 (b)Cost-Benefit analysisNot later than 2 years after the date of the enactment of this Act, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a cost-benefit analysis of requiring that voyage data recorders installed on commercial vessels documented under chapter 121 of title 46, United States Code, capture communications on the internal telephone systems of such vessels, including requiring the capture of both sides of all communications with the bridge onboard such vessels.
 9.Survival and locating equipmentNot later than 2 years after the date of the enactment of this Act, the Commandant shall, subject to the availability of appropriations, identify and procure equipment that will provide search-and-rescue units the ability to attach a radio or Automated Identification System strobe or beacon to an object that is not immediately retrievable.
		10.Training of Coast Guard personnel
 (a)Prospective sector commander trainingNot later than 1 year after the date of the enactment of this Act, the Commandant shall implement an Officer in Charge, Marine Inspections segment to the sector commander indoctrination course for prospective sector commanders without a Coast Guard prevention ashore officer specialty code.
 (b)Steamship inspectionsNot later than 1 year after the date of the enactment of this Act, the Commandant shall implement steam plant inspection training for Coast Guard marine inspectors and, subject to availability, recognized organizations to which authority is delegated under section 3316 of title 46, United States Code.
			(c)Advanced journeyman inspector training
 (1)In generalNot later than 2 years after the date of the enactment of this Act, the Commandant shall establish advanced training to provide instruction on the oversight of recognized organizations to which authority is delegated under section 3316 of title 46, United States Code, auditing responsibilities, and the inspection of unique vessel types.
 (2)RecipientsThe Commandant shall— (A)require that such training be completed by senior Coast Guard marine inspectors; and
 (B)subject to availability of training capacity, make such training available to recognized organization surveyors authorized by the Coast Guard to conduct inspections.
 (d)Coast Guard inspections staff; briefingNot later than 1 year after the date of the enactment of this Act, the Commandant shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a briefing detailing—
 (1)the estimated time and funding necessary to triple the current size of the Coast Guard’s traveling inspector staff; and
 (2)other options available to the Coast Guard to enhance and maintain marine safety knowledge, including discussion of increased reliance on—
 (A)civilian marine inspectors; (B)experienced licensed mariners;
 (C)retired members of the Coast Guard; (D)arranging for Coast Guard inspectors to ride onboard commercial oceangoing vessels documented under chapter 121 of title 46, United States Code, to gain experience and insight; and
 (E)extending tour-lengths for Coast Guard marine safety officers assigned to inspection billets. (e)Audits; Coast Guard attendance and performanceNot later than 180 days after the date of the enactment of this Act, the Commandant shall—
 (1)update Coast Guard policy to utilize risk analysis to target the attendance of Coast Guard personnel during external safety management certificate and document of compliance audits; and
 (2)perform a quality assurance audit of recognized organization representation and performance regarding United States-flagged vessels.
 11.Major marine casualty property damage thresholdSection 6101(i)(3) of title 46, United States Code, is amended by striking $500,000 and inserting $2,000,000. 12.Reviews, briefings, and reports (a)Major conversion determinations (1)Review of policies and proceduresThe Commandant shall conduct a review of policies and procedures for making and documenting major conversion determinations, including an examination of the deference given to precedent.
 (2)BriefingNot later than 1 year after the date of the enactment of this Act, the Commandant shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a briefing on the findings of the review required by paragraph (1).
				(b)Ventilators, openings and stability standards
 (1)ReviewNote later than 1 year after the date of the enactment of this Act, the Commandant shall complete a review of the effectiveness of United States regulations, international conventions, recognized organizations’ class rules, and Coast Guard technical policy regarding—
 (A)ventilators and other hull openings; (B)fire dampers and other closures protecting openings normally open during operations; and
 (C)intact and damage stability standards under subchapter S of chapter I of title 46, Code of Federal Regulations.
 (2)BriefingNot later than 18 months after the date of the enactment of this Act, the Commandant shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a briefing on the effectiveness of the regulations, international conventions, recognized organizations’ class rules, and Coast Guard technical policy reviewed under paragraph (1).
 (c)Self-Locating datum marker buoysNot later than 6 months after the date of the enactment of this Act, the Commandant shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a briefing on the reliability of self-locating datum marker buoys and other similar technology used during Coast Guard search-and-rescue operations. The briefing shall include a description of reasonable steps the Commandant could take to increase the reliability of such buoys, including the potential to leverage technology used by the Navy, and how protocols could be developed to conduct testing of such buoys before using them for operations.
			(d)Oversight program; effectiveness
 (1)In generalNot later than 2 years after the date of the enactment of this Act, the Commandant shall commission an assessment of the effectiveness of the Coast Guard’s oversight of recognized organizations and its impact on compliance by and safety of vessels inspected by such organizations.
 (2)ExperienceThe assessment commissioned under paragraph (1) shall be conducted by a research organization with significant experience in maritime operations and marine safety.
 (3)Submission to congressNot later than 180 days after the date that the assessment required under paragraph (1) is completed, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate the results of such assessment.
				13.Flag-State guidance and supplements
 (a)Freight vessels; damage control informationWithin 1 year after the date of the enactment of this Act, the Secretary shall issue flag-State guidance for all freight vessels documented under chapter 121 of title 46, United States Code, built before January 1, 1992, regarding the inclusion of comprehensive damage control information in safety management plans required under chapter 32 of title 46, United States Code.
 (b)Recognized organizations; United States supplementThe Commandant shall— (1)work with recognized organizations to create a single United States Supplement to rules of such organizations for classification of vessels; and
 (2)by not later than 1 year after the date of the enactment of this Act, provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a briefing on whether it is necessary to revise part 8 of title 46, Code of Federal Regulations, to authorize only one United States Supplement to such rules.
 14.Marine safety strategySection 2116 of title 46, United States Code, is amended— (1)in subsection (a), by striking each year of an annual and inserting of a triennial;
 (2)in subsection (b)— (A)in the subsection heading, by striking Annual and inserting Triennial; and
 (B)by striking annual each place it appears and inserting triennial; (3)in subsection (c)—
 (A)by striking fiscal year 2011 and each fiscal year and inserting fiscal year 2020 and triennially; and (B)by striking annual plan and inserting triennial plan; and
 (4)in subsection (d)(2), by striking annually and inserting triennially. 15.Recognized organizations; oversight (a)In generalSection 3316 of title 46, United States Code, is amended by redesignating subsection (g) as subsection (h), and by inserting after subsection (f) the following:
				
					(g)
 (1)There shall be within the Coast Guard an office that conducts comprehensive and targeted oversight of all recognized organizations that act on behalf of the Coast Guard.
 (2)The staff of the office shall include subject matter experts, including inspectors, investigators, and auditors, who possess the capability and authority to audit all aspects of such recognized organizations.
 (3)In this subsection the term recognized organization has the meaning given that term in section 2.45–1 of title 46, Code of Federal Regulations, as in effect on the date of the enactment of the Maritime Safety Act of 2018..
 (b)Deadline for establishmentThe Commandant of the Coast Guard shall establish the office required by the amendment made by subsection (a) by not later than 2 years after the date of the enactment of this Act.
 16.Timely weather forecastsNot later than 1 year after the date of the enactment of this Act, the Commandant shall seek to enter into negotiations through the International Maritime Organization to amend the International Convention for the Safety of Life at Sea to require that vessels subject to the requirements of such Convention receive timely synoptic and graphical chart weather forecasts.
 17.Marine safety implementation statusNot later than December 19 of 2018, and of each of the 2 subsequent years thereafter, the Commandant shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a briefing on the status of implementation of each action outlined in the Commandant’s final action memo dated December 19, 2017, regarding the sinking and loss of the vessel El Faro.
		
	
		November 13, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
